     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 1 of 10 Page ID #:695




 1 Edward C. Chen (SBN 312553)
     LAW OFFICES OF EDWARD C. CHEN
 2 1 Park Plaza, Suite 600

 3 Irvine, CA 92614
     Telephone: (949) 287-4278
 4 Facsimile: (626) 385-6060

 5 Edward.Chen@edchenlaw.com

 6 Attorney for Plaintiffs and the Proposed Classes

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10

11     HUGH NGUYEN, TODD WOLVEN,                   Case No. 8:19-cv-01442-JLS-JDEx
12     IAN ELLWOOD, E’RIKA BROCK,
       individuals, on behalf of himself and all
13     others similarly situated,                  PLAINTIFFS’ REPLY IN SUPPORT OF
14                                                 MOTION FOR RECONSIDERATION
15                            Plaintiffs,
16
                 v.
17

18                                                 Date:      July 24, 2020
       TESLA, INC. d/b/a/ TESLA MOTORS,            Time:      10:30 a.m.
19     INC., a Delaware corporation,               Courtroom: 10A
20

21                            Defendant.
22

23

24

25

26
27

28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                1
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 2 of 10 Page ID #:696




 1             Plaintiffs submit this Reply in Support of their Motion for Reconsideration and in
 2    response to Defendant Tesla Inc.’s (“Tesla”) opposition to Plaintiffs’ request for
 3    reconsideration.
 4    I.       ARGUMENT
 5             A. Tesla’s Opposition Is The Real Red Herring
 6             According to the Oxford English Dictionary, the term “red herring” is defined as
 7    “[a] clue or piece of information which is or is not intended to be misleading or distracting.1
 8    While Tesla and its counsel are clearly fond of using this logical fallacy to suggest that
 9    Plaintiffs’ positions are irrelevant, the fact is that Tesla’s opposition is just one big red
10    herring. Rather than owning up to what originally could have been characterized as honest
11    or inadvertent mistakes, Tesla stubbornly stays the course and tries to mislead the Court
12    once again, by detracting the Court’s attention away from the simple issues at hand.
13    Indeed, rather than coming clean with the truth and owning up to their misleading actions
14    and misrepresentations to the Court, Tesla and its counsel seem much more interested in
15    the engagement of launching the same ad hominem attacks against Plaintiffs and Plaintiffs’
16    counsel that it hypocritically complains of.
17             Tesla’s efforts of self-exoneration by way of submitting a lengthy opposition brief
18    are truly commendable. However, the fact is that two lies do not make up one truth, and
19    as the saying roughly goes, “to hide a lie, a thousand lies are needed” is spot on here.
20    Interestingly, Tesla contends in opposition that Plaintiffs’ motion is “wasteful”, yet the
21    lengthy opposition filed by Tesla seems to be the only thing that is “wasteful” here. A
22    simple comparison of the warranty documents that the parties have proffered will clearly
23    and accurately resolve the issues here. Plaintiffs concede that it erred in regard to the initial
24    authentication of the evidence; however, such errors have since been corrected. Even if
25    the Court were to ultimately reach the same conclusion of its initial ruling on the arbitration
26
27    1
          https://www.lexico.com/definition/red_herring (Last accessed July 6, 2020).
28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                        2
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 3 of 10 Page ID #:697




 1    motion, justice would have been upheld, and the Court’s determination would have been
 2    based upon true facts – and not by trickery or misrepresentation of material facts.
 3          B. Tesla Doubles Down On Its Misrepresentations To The Court
 4          Plaintiffs are unable to comprehend the reasoning behind Tesla’s continued efforts
 5    to mislead the Court. Tesla and its counsel had multiple opportunities to retract the
 6    misrepresentations made and could have owned up to their actions. Instead, Tesla utilizes
 7    its opposition brief as an opportunity to double down on and reaffirm its prior acts. While
 8    Tesla certainly has the right to pursue whichever strategy it would like to pursue, it appears
 9    that such strategy consists of a continued effort to mislead and misrepresent the facts. One
10    clear-cut example of this is seen in Tesla’s opposition, here, where Tesla tries to downplay
11    and limit the earlier misrepresentations that were made to the Court. Tesla would like the
12    Court to believe that it never attributed the warranty document that it proffered as evidence
13    as being applicable to Plaintiffs, stating further that:
14

15                 “Tesla makes clear the used vehicle limited warranty attached to Mr.
                   Ahluwalia’s declaration is an exemplar of its 2019 used vehicle limited
16                 warranty.”
17
                   (Tesla’s Opp. To Mot. Recon. Dkt. 25, 18:4-7).
18

19          Tesla’s attempts to downplay the previous misrepresentations made to the Court are
20    futile, and what it tries to claim now is completely different than what it previously had
21    claimed. Regarding the warranty document that Tesla previously sought to mislead the
22    Court with and to lead the Court to believe was applicable to Plaintiffs, Tesla’s reply in
23    support of their arbitration motion clearly does not exactly jive with what they are now
24    trying to claim.
25

26                 “[a]t the time of Nguyen’s purchase, the warranty applicable to this
                   vehicle was the Used Vehicle Extended Limited Warranty – effective
27

28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                  3
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 4 of 10 Page ID #:698




 1                  September 2017 – applicable to vehicles with more than 50,000 miles
                    at the time of sale. Ahluwahlia Decl. ¶ 3 Ex. 1; Declaration of Lis
 2                  Fraser ¶ 2 Ex. 1.”
 3
                    (Dkt. 18, 8:18-21).
 4

 5          The only explanation that Plaintiffs can reasonably come up with to reconcile the
 6    two statements above is that Tesla either has a serious misunderstanding regarding the
 7    definition of the term “exemplary”, or perhaps more likely, that Tesla was hoping that
 8    Plaintiffs would not be able to call it out like it is, or that this would somehow slip past the
 9    Court’s review. Despite what Tesla would now like the Court to believe, the truth is that
10    Plaintiffs version of the warranty document is the applicable document here. Having
11    established the fact that Tesla’s version of the warranty document is inapplicable and was
12    used to mislead the Court, Tesla then argues that which version of the warranty document
13    is applicable does not matter anyway. Tesla would like the Court to believe that Plaintiffs
14    are bound by the “more formal” dispute resolution contained in Plaintiffs’ purchase
15    agreements. Now this might be the case if Tesla’s version of the warranty document were
16    applicable here, since their version does include language that reverts discussion of
17    arbitration back to the purchase agreement. However, just by reviewing the actual and
18    applicable warranty document that Plaintiffs’ have proffered, it becomes very easy to see
19    the significant and substantial conflicts that arise when comparing the dispute resolution
20    process in the purchase agreement and the one that is contained in Plaintiffs’ proffered
21    warranty document. Again, Tesla’s reply brief in support of their arbitration motion
22    illustrates the important of determining exactly which warranty document is to be
23    considered.
24    ///
25    ///
26    ///
27

28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                  4
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 5 of 10 Page ID #:699




 1                 “[t]he dispute-resolution process applicable to Nguyen’s purchase was
                   thus crystal clear: the informal NCDS-process was optional, with
 2                 binding arbitration available for more formal dispute resolution.”
 3
                   “In any event, there is no substantive conflict between the warranty
 4                 versions submitted by Nguyen and in the moving papers by Tesla. Both
 5                 versions give customers the option to submit a warranty dispute to ADR
                   through the informal NCDS dispute-settlement program. Ahluwalia
 6                 Decl. Ex. 13, Dkt. 15-21. And if they elect to skip NCDS or are not
 7                 satisfied with the result, they may pursue binding arbitration against
                   Tesla. Ahluwalia Decl. ¶¶ 4, 9, 12, 16 & Exs. 2, 5, 7, 10.”
 8

 9                 (Dkt. 18, 9:1-10).
10
            Despite what Tesla would have the Court to believe, the dispute-resolution process
11
      is not as “crystal clear” as Tesla tries pointing out. In fact, the warranty document that
12
      Plaintiffs have proffered fails to mention the term or phrase “purchase agreement”
13
      whatsoever, and what Tesla has mislead the Court to believe, the actual warranty document
14
      that is applicable here provides for a much more different type of dispute resolution than
15
      Tesla would have the Court to believe. To put it rather bluntly, Tesla’s assertion in its reply
16
      brief to the tune of “[i]n any event, there is no substantive conflict between the warranty
17
      versions submitted by Nguyen and in the moving papers by Tesla.” is a flat-out lie.
18
            The true and correct warranty that Plaintiffs’ rely upon in opposition to Tesla’s
19
      arbitration motion makes absolutely zero reference to the arbitration agreement in Tesla’s
20
      purchase agreement, and in fact, makes zero reference to a purchase agreement at all. Not
21
      only does this fact directly contradict the arguments asserted by Tesla in regards to the
22
      controlling arbitration agreement, but the failure to consider the arguments made by
23
      Plaintiffs on this factor alone would serve as sufficient basis for the Court to grant
24
      reconsideration here.
25
            Despite Tesla’s attempts to mislead the Court to believe, the dispute resolution
26
      processes in Plaintiffs’ warranty document and Tesla’s purchase agreement are not similar,
27

28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                 5
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 6 of 10 Page ID #:700




 1    nor do they come close to being as symbiotic as Tesla makes them appear to be. The fact
 2    is that Plaintiffs had little choice or say in which method they preferred. Instead, as the
 3    record clearly shows, Plaintiff Nguyen was adhering to the dispute resolution process that
 4    was contained expressly in the warranty document that was provided to him. Tesla’s reply
 5    brief in support of its arbitration motion serves as confirmation of the fact that Plaintiffs
 6    were following the language of the warranty document.
 7          Although Tesla’s motives for introducing evidence of two prior NCDS arbitrations
 8    that took place between Plaintiff Nguyen and Tesla were likely driven by an intent to
 9    ridicule and shame Plaintiff Nguyen, Tesla apparently failed to realize that the evidence of
10    the two prior arbitrations would serve much better use as evidence that is highly probative
11    towards a showing of the level of unconscionability that Plaintiffs face in dealing with
12    Tesla. What Plaintiffs are simply trying to achieve by introducing the correct warranty
13    document here is to disprove Tesla’s misleading statements and assertions of fairness with
14    their dispute-resolution processes. By comparing the following sections from Plaintiffs’
15    proffered warranty document and contrasting them with Tesla’s purported and misleading
16    version of their dispute resolution process, it is clear that Plaintiffs never actually agreed
17    to final and binding arbitration to resolve their disputes.
18

19                 “The Magnuson-Moss Warranty Act is the federal law which governs
                   this Pre-Owned Vehicle Limited Warranty. Many jurisdictions have
20                 laws, commonly called “Lemon Laws,” that provide you with certain
21                 rights if you have problems with your Pre-Owned vehicle. These laws
                   vary depending on the state, province or territory. Your Pre-Owned
22                 vehicle and its safety items comply with applicable provincial and
23                 territorial motor vehicle laws.”
24                 “To the fullest extent allowed by the law of your jurisdiction, Tesla
25                 requires that you first provide Tesla, during the applicable warranty
                   period specified in this Pre-Owned Vehicle Limited Warranty, with
26                 written notification of any defects you have experienced within a
27                 reasonable time to allow Tesla an opportunity to make any needed
28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                  6
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 7 of 10 Page ID #:701




 1                    repairs, and to submit to our dispute settlement program, before you
                      pursue any remedy under these laws.”
 2

 3                    “Tesla requires that you submit your dispute to our dispute
                      settlement program and wait for a decision to be issued prior to
 4                    pursuing any remedy under federal or state laws (including 15
 5                    U.S.C. Section 2310 or California Civil Code Section 1793.22(b)),
                      although you may be entitled to pursue a remedy without submitting
 6                    under certain state laws or if you pursue any rights or remedies not
 7                    created by these laws.
 8                    “If you are not satisfied with the arbitrator’s decision or Tesla’s
 9                    compliance, you may pursue any other legal remedies available to
                      you. NCDS findings and decisions are admissible as evidence in any
10                    legal proceedings concerning your vehicle.”
11
                      (Dkt. 23-2, “Tesla Pre-Owned Vehicle Limited Warranty”) (emph. add).
12

13             Now that Plaintiffs have been able to properly authenticate and submit sworn
14    declarations made under oath and under penalty of perjury attesting to the veracity of the
15    same, the warranty document that was relied upon and followed by Plaintiff Nguyen clearly
16    shows the unconscionability of Tesla’s assertions that Plaintiffs agreed to final and binding
17    arbitration.2 Plaintiffs’ proffered warranty document is material, relevant, and substantive
18    evidence that the Court should have considered prior to issuing its ruling on arbitration.
19    Plaintiffs strongly urge the Court to grant the reconsideration motion and, at the very least,
20    take the full arguments asserted by Plaintiffs into consideration and then issue a ruling
21    having fully considered the same.
22
               C. Tesla and Tesla’s Counsel Are The Only Parties Who Appear Incited
23
               Tesla states in its opposition brief that Plaintiffs motion is frivolous and that
24
      Plaintiffs were intentionally seeking to incite the Court. This is false. Plaintiffs do not
25
      wish to incite anyone, and Plaintiffs only intent was the bring light to the actions and errors
26
27    2
          See Dkt. 23-1, Declaration of Hugh Nguyen, Ex. A, “Tesla Pre-Owned Vehicle Limited Warranty”.
28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                      7
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 8 of 10 Page ID #:702




 1    which have led to this current situation. If Plaintiffs’ assertions are as frivolous and
 2    baseless as Tesla says, perhaps it would have been better to respond by simply denying the
 3    assertions?
 4           While Plaintiffs are reluctant to inundate the Court with a discussion of basic ethics
 5    and principles here, there are several allegations and mischaracterizations contained in
 6    Tesla’s opposing brief that must be addressed. In doing so, Plaintiffs and Plaintiffs’
 7    counsel are aware and cognizant of the Civility and Professionalism Guidelines of the
 8    Court, and in particular, Section 8, titled “Written Submissions to a Court, Including Briefs,
 9    Memoranda, Affidavits, Declarations, and Proposed Orders” contain several guidelines,
10    including the following:
11

12                   • “Unless directly and necessarily in issue, we will not disparage the
                       intelligence, morals, integrity, or personal behavior of our
13                     adversaries before the court, either in written submissions or oral
14                     presentations.”3
15
             Plaintiffs’ motion for reconsideration is based upon the fact that Tesla introduced
16
      incorrect and inapplicable evidence, and now having submitted its opposition brief, it is
17
      clear that Tesla is fully intent on staying the course by misleading the Court by blatantly
18
      misrepresenting facts. Despite the complaints raised by Tesla and its counsel, the personal
19
      morals, integrity, and personal behavior the same are directly at issue here, and yet, Tesla
20
      has resorted to mud-slinging to try and suggest that Plaintiffs’ counsel has committed
21
      similar wrongdoing.
22
             To be clear, any fault attributable to Plaintiffs and Plaintiffs’ counsel is completely
23
      different than the actions committed by Tesla and its counsel. The errors and shortcomings
24

25

26    3
       United States District Court for the Central District of California, Civility and Professionalism
      Guidelines, https://www.cacd.uscourts.gov/attorneys/admissions/civility-and-professionalism-
27    guidelines#Written%20Submissions (last visited July 7, 2020).
28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                        8
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 9 of 10 Page ID #:703




 1    of Plaintiffs and Plaintiffs’ counsel’s is more indicative of inexperience and the relative
 2    difficulties that any solo practitioner in their first year of going solo might face. Again,
 3    Plaintiffs should not be prejudiced by errors committed by their counsel that do not rise
 4    above the level of excusable neglect or inadvertent error that would otherwise provide
 5    sound reasoning for a denial of the relief as requested.
 6           D. Tesla’s Noble Yet Failed Attempts to Defend and Exonerate Its Declarants
 7           Tesla’s attempts to exonerate its declarants are also to no avail. Tesla’s opposition
 8    provides that Mr. Ahluwalia relied on records that were “personally observed” and
 9    “provided detailed and accurate information about each plaintiff’s vehicle purchase
10    transaction, the documents they received, and the documents they signed, and supplied
11    copies of such documents” (Dkt. 25, 17:24-28). If Mr. Ahluwalia actually saw the alleged
12    database for Plaintiff Nguyen as Tesla purports, then why did Tesla fail to provide the same
13    e-mail and correct warranty document that Plaintiffs were subsequently able to? In that
14    regard, and with permission of the Court, Plaintiffs respectfully request that Mr. Ahluwalia
15    and Ms. Fraser be made available for cross-examination pursuant to Local Rule 7-8.4
16    ///
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23

24    4 The offering party shall be under no obligation to produce the declarant unless the Court has granted the
25    request to cross-examine by written order not later than three (3) days prior to the hearing. No declaration
      of a declarant with respect to whom such a request has been granted shall be considered unless such
26    declarant is personally present and available at the hearing for such cross-examination as the Court may
      permit. The Court may, in the alternative, order that the cross examination be done by deposition taken on
27    two (2) days’ notice with the transcript being lodged five (5) days prior to the hearing...” L.R. 7-8.
28
      PLAINTIFFS’ REPLY IN SUPPORT
      OF MOTION FOR RECONSIDERATION                        9
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 26 Filed 07/10/20 Page 10 of 10 Page ID #:704




 1        II.      CONCLUSION
 2              The issues regarding Plaintiffs’ initial attempts to authenticate the true and correct
 3     warranty document which served as the basis for the Court’s decision not to address
 4     Plaintiffs’ arguments regarding the substantive conflict and unconscionability of an alleged
 5     agreement to mandatorily arbitrate have since been corrected and resolved.
 6              With the actual operative warranty document now having been properly
 7     authenticated and proffered as evidence, Plaintiffs’ respectfully request that the Court
 8     consider Plaintiffs’ arguments – and ultimately reverse the order granting individual
 9     arbitration and preclusion of class claims.
10

11
       Dated: July 10, 2020                            Respectfully submitted,
12

13                                                     LAW OFFICES OF EDWARD C. CHEN
14
                                                By:    /s/ Edward C. Chen
15                                                     Edward C. Chen (SBN 312553)
16                                                     Attorney for Plaintiffs and the Proposed
                                                       Classes
17

18

19

20

21

22

23

24

25

26
27

28
       PLAINTIFFS’ REPLY IN SUPPORT
       OF MOTION FOR RECONSIDERATION                  10
       Case No. 8:19-cv-01442-JLS-JDEx
